Citation Nr: 1023095	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for loss of vision of the left eye.

2.  Entitlement to a compensable evaluation for a perforated 
left eardrum, with left ear hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scar of the chest.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scar of the left mandible.

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for a scars of the face, scalp, and neck.

6.  Entitlement to a compensable evaluation for a residual 
scar of the left forearm.

7.  Entitlement to a compensable evaluation for residual 
scars of both thighs.

8.  Entitlement to an evaluation in excess of 10 percent for 
dizziness.

9.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

10.  Whether the Veteran is totally and permanently disabled 
under the provisions of 38 C.F.R. § 3.340(b).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle Washington.

In January 2004, the Board issued a decision adjudicating the 
Veteran's appeal as to the issues of whether the Veteran's 
loss of vision of the left eye warranted an evaluation higher 
than 40 percent disabling and whether the Veteran's 
perforated left eardrum with left ear hearing loss warranted 
a compensable evaluation.  The Veteran appealed that decision 
of these issues to the United States Court of Appeals for 
Veterans Claims (Court).  

In a March 2005 decision, the Court vacated the January 2004 
Board decision as to those issues and remanded those issues 
to the Board.  The decision was subsequently affirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).

Also in January 2004, the Board remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC the issues 
listed on the title page as issues 3 through 9.  That Remand 
was necessary to provide the Veteran proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
examinations.  While the examinations were afforded the 
Veteran in February 2005, the notice provided him was not in 
accordance with the notice required for a claim for an 
increased rating, as explained by the Court in Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

In September 2008, the Board finally decided issues regarding 
whether the Veteran was entitled to an effective date earlier 
than February 13, 2002 for a 100 percent disability 
evaluation for posttraumatic stress disorder (PTSD) and 
whether a statement received from the Veteran in February 
2005 constituted a notice of disagreement with a November 
2004 RO decision as to the issue of permanent and total 
disability under the provisions of 38 C.F.R. § 3.340(b).

The Board also determined that the RO had failed to 
adjudicate an issue of whether the Veteran is totally and 
permanently disabled under the provisions of 38 C.F.R. 
§ 3.340(b), and this matter was remanded on due process 
grounds.  The remaining claims were remanded due to potential 
notice defects and to obtain contemporaneous examinations.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board regrets any further delay in adjudicating these 
claims, but finds that the AMC has not complied with the 
terms of the Board's September 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).

In remand directive number 2, the Board directed the AMC/RO 
to send the Veteran a VCAA letter explaining the evidence 
needed to establish total and permanent disability status 
under the provisions of 38 C.F.R. § 3.340(b) and the 
Veteran's and VA's respective duties in obtaining such 
evidence.  

The AMC sent a VCAA letter in September 2008 which 
incorrectly listed an issue of whether a timely notice of 
disagreement had been submitted on this claim (which was 
denied in the Board's September 2008 decision) and did not 
otherwise advise the Veteran of the requirements for 
substantiating this claim.  As such, this issue must be 
remanded due to lack of compliance with the Board's remand 
directives.

The RO did provide complying VCAA notice on the remaining 
claims, and obtained the examinations ordered by the Board.  
The examinations obtained, dated May 2009, by the RO are 
adequate except for the VA skin examination.  This 
examination report did not adequately discuss whether the 
Veteran's scars affected the function of any part.  
Furthermore, the VA examiner noted that medical photography 
was being ordered, but no photographs are associated with the 
claims folder and there is no indication as to whether 
photographs were taken.

Notably, the Veteran is service-connected for scarring in the 
head and facial areas with the May 2009 VA examiner noting 
that scars located on the Veteran's left mandible had a 
deforming appearance on the chin and jaw angle.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) 
(instructing that unretouched color photographs should be 
taken into consideration when evaluating disfigurement of the 
head, face and neck).  As such, the VA skin examination 
report is incomplete and must be returned as inadequate for 
rating purposes. 

Finally, the Board's September 2008 directives instructed 
that, after all the evidentiary development was completed, 
the AMC/RO should readjudicate the increased rating claims 
and, should the benefits sought on appeal be denied, issue a 
supplemental statement of the case explaining its decision to 
the Veteran.  The Board also instructed the AMC/RO to 
adjudicate in the first instance the unadjudicated but raised 
claim of whether the Veteran is totally and permanently 
disabled under the provisions of 38 C.F.R. § 3.340(b).

Unfortunately, the AMC did not complete either of these 
adjudicative actions.  With respect to the increased rating 
claims, the law requires that the AMC initially consider this 
evidence and readjudicate the claims prior to further 
appellate review by the Board.  38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  Thus, all of these claims must be remanded for 
this reason alone.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
explaining the evidence needed to establish total 
and permanent disability status under the 
provisions of 38 C.F.R. § 3.340(b) and the 
Veteran's and VA's respective duties in obtaining 
such evidence.

2.  Obtain the Veteran's clinical records of VA 
treatment for his scar disabilities since October 
2004.

3.  Obtain the medical photography of the 
Veteran's scars ordered by the VA examiner in May 
2009.  If such photography was not completed, the 
AMC/RO should document that fact for the record.

4.  Upon completion of the above steps, 
reschedule the Veteran for VA examination of his 
skin which includes unretouched color photographs 
involving the scarring in the head, face and neck 
areas.  In addition to evaluating these scars 
according to the rating criteria for skin 
disabilities in place prior to August 30, 2002 
and since August 30, 2002, the examiner should 
specifically determine the extent, if any, that 
any scar affects the function of any body part.  
Furthermore, the examiner should more fully 
describe the characteristics of disfigurement 
involving the scars of the head and facial area.  
Unretouched color photographs should be taken for 
evaluating disfigurement of the scars involving 
the head, face and neck.

The claims file must be made available to the 
examiner, and the examiner should indicate in the 
report that the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

5.  The RO must ensure that the examination 
report provides information that addresses the 
rating criteria for skin disabilities in place 
prior to August 30, 2002 and since August 30, 
2002.

6.  Upon completion of the above development and 
of any other necessary development, readjudicate 
the Veteran's claims for entitlement to (a) an 
evaluation in excess of 40 percent for loss of 
vision, left eye (b) a compensable evaluation for 
perforated left eardrum with left ear hearing 
loss, (c) an evaluation in excess of 10 percent 
for scar of the chest, (d) an evaluation in 
excess of 10 percent for scar of the left 
mandible, (e) an evaluation in excess of 10 
percent for scar of the face, scalp, and neck, 
(f) a compensable evaluation for scar of the left 
forearm (g) a compensable evaluation for scars of 
both thighs, (h) an evaluation in excess of 10 
percent for dizziness, and (i) an evaluation in 
excess of 10 percent for headaches.

If all benefits sought by the Veteran, with 
regard to these nine claims, are not granted in 
full, provide the Veteran and his representative 
(if any) with a supplemental statement of the 
case and return the appropriate matter or matters 
to the Board for appellate consideration.

7.  Adjudicate the Veteran's claim for 
entitlement to permanent and total disability 
status under 38 C.F.R. § 3.340(b) and issue a 
decision as to that adjudication.  If and only 
if, the Veteran initiates an appeal of that 
decision, issue a statement of the case, and, if 
and only if, the Veteran perfects an appeal 
following issuance of a statement of the case, 
return this issue to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

